PER CURIAM.
The appellant was found guilty by a jury of breaking and entering a dwelling with intent to commit grand larceny and assaulting a person therein. He was adjudicated guilty and sentenced to twenty years in the state prison. The judgment and sentence were affirmed upon appeal. Siegel v. State, Fla.App.1973, 274 So.2d 9. Thereafter, the appellant filed a motion pursuant to Rule 3.850, CrPR, 33 F.S.A., for relief from the judgment and sentence. The ground of the pro se motion was that the trial judge may have been prejudiced against the appellant. The trial court denied the motion and this appeal followed.
We affirm for two reasons. First, the facts alleged in the motion do not tend to indicate prejudice against the appellant, but rather indicate that this cause was carefully handled by the trial court in order to avoid any appearance of prejudice in that the original trial judge transferred the case to another judge upon learning that a claim of influence had been made. Second, the matters alleged in the petition do not constitute a proper ground for a motion pursuant to Rule 3.850, CrP. *765R. The appellant is entitled to only one appeal from the judgment and sentence and that appeal has been made and carefully considered. See State v. Matera, Fla. 1972, 266 So.2d 661.
Affirmed.